Birdsong, Presiding Judge.
Plaintiffs below, Shirley Colwell and Elizabeth Wilkerson, bring these appeals from the trial court’s denial of their motions, as amended, to add the Georgia Insurer’s Insolvency Pool as a party defendant in their action against Voyager Casualty Insurance Company. These rulings were on interlocutory motions, the actions remain pending, and the orders appealed from are not final judgments. Smith v. Winer, 219 Ga. 738 (135 SE2d 892); Guthrie v. Monumental Properties, 141 Ga. App. 25 (232 SE2d 372); White v. Wright, 124 Ga. App. 151 (183 SE2d 90).
The interlocutory appeal procedure specified by OCGA § 5-6-34 for appeals from non-final judgments, has not been followed and these appeals must be dismissed. Guthrie, supra.

Appeals dismissed.


Banke, C. J., and Sognier, J., concur.